EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Cancel claims 1-9 (previously non-elected without traverse).


Reasons for Allowance
Claims 10-16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or reasonably suggest the washing machine comprising, inter alia, a cartridge configured to receive the detergent, a pump connected to the cartridge and configured to pump the detergent contained in the cartridge to a tub, and a first set of electrode sensors disposed at the cartridge and configured to detect an amount of the detergent in the cartridge, a first and second set of electrode sensors configured to detect the amount of the detergent in the cartridge and having at least one electrode sensor that is placed vertically higher than the first set of electrode sensors, and a controller electrically connected to the first and second sets of electrode sensors, wherein the washing machine is configured to perform operations comprising detecting (i) a first sensor value by the first set of electrode sensors and (ii) a second sensor value by the second set of electrode sensors, comparing the first sensor value and the second sensor value with a first predetermined value, respectively, based on each of the first sensor value and the second sensor value being less than the first predetermined value, allowing a predetermined time to elapse, based on the predetermined time being elapsed, redetecting the first sensor value and the second sensor value and calculating a difference sensor value, the difference sensor value being a difference between the redetected first and second sensor values, and based on the difference sensor value being greater than a second predetermined value, determining that the detergent is filling to a first height between the first set of electrode sensors and the second set of electrode sensors.  The claimed washing machine provides a novel and non-obvious configuration for monitoring and controlling detergent levels in a dispensing cartridge.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711